THOMAS, District Judge.
The steamship St. Paul was 550 feet long, her beam was 63 feet, her draft was 2ÓJ4 feet, and her tonnage displacement was estimated at 13,000 tons. Approaching the harbor, of New York, she rounded the Southwest Spit in the Main Channel, and passed the outbound tug Municipal, towing two loaded scows singled out on a hawser about 50 fathoms in length. The steamship’s swell caused the rear scow to dump her deck load of building stone. It is probable that the easterly set of the tide carried the tail of the tow farther eastward than her navigators appreciated; but the tug was some 100 feet from the Black Buoy Line, as Capt. Jamison, of the St. Paul, testified. In such case the tow, about 600 feet in length, could not have obstructed anything of the easterly side of the channel, inasmuch as Capt. Jamison stated that the tow made an angle of 25 *104or 30 degrees with the center line of the channel. The witnesses for the St. Paul further state that the Municipal was pulling diligently to the westward. What fault, then, can be ascribed to her? Certainly she was at liberty to use the channel. The witnesses for the St. Paul place that vessel, at the time of passing the tow, within 50 feet of the Red Buoy Line, and yet state that she cleared the tow by only 150-or 200 feet. As the channel is 1,200, or at least 1,000, feet wide, the alleged proximity of the steamship to the Red Buoy Line is probably inaccurate. It is more probable that she was near the center of the easterly half of the channel. The captain and pilot recognized the danger of passing the tow before reaching it, and state that the half speed of 12 knots was slowed, and that w.hen .about opposite the tug the engines of the steamship were stopped. The deck log does not show that the engines were stopped, and the engineer’s log was not produced. The deck log shows, “1 -.47 slow for tug Municipal with two barges.” It is difficult to conceive that an entry of the stopping of the engine would have been omitted, had it occurred, and the single entry made as above. The evidence that the engines were stopped shows that it was practicable to stop, and to keep them stopped, from the time of meeting the tug until the tow cleared, as the pilot testified was done. Capt. Jamison testified: “Q. How far past the tug had you got when you started up the engines ahead ? A. 150 feet.” The pilot states that they were not started until the tow was past. According to Jamison, the engines were started forward before the steamship had cleared the scows. Here is a discrepancy. The St. Paul did not have much sea room on her starboard side, as she was within 200 of 300 feet of too shoal water; the tide tended strongly to carry her to such shoal; and, in a position so precarious, the court, although assisted by the evidence of the scowmen and tug’s crew, should not oppose its judgment to that of the steamship’s'skilled officers. But the question whether the engines were stopped, and kept in that condition until the tow cleared, is quite different. The occurrence was not recalled to Capt. Jamison until many months afterwards, and presumably the same is true as to the others on the bridge. In such case the omission in the log, and the failure to produce the engineer’s -log, cannot be overlooked. The deck log has a history of the event, and it must be regarded as the correct and only record of what was done with the engines. This, considered in connection with the opposing evidence on the part- of the tow as to the speed of the St. Paul, leads to the conclusion that the steamship’s engines were not stopped, or were not kept so, until the tow cleared. Hence, what was feasible,, and what Capt. Jamison and others in charge of the St. Paul evidently thought it proper to do under the circumstances, the court may say should have been done. If it was done, the St. Paul should be acquitted of fault, but, in the absence of satisfactory explanation of the omission from the log of the alleged fact, the conclusion is enforced that it did not happen.
The decree will proceed against the St. Paul alone.